Exhibit 10.29

 

LINDBLAD EXPEDITIONS HOLDINGS, INC.

DEFERRED COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS

 

1.            Purpose and Effective Date. The purpose of this Plan is to provide
the non-employee members of the Board of Directors (the “Board”) of Lindblad
Expeditions Holdings, Inc., a Delaware corporation, and it successors (the
“Company”) with an opportunity to defer payment of all or a portion of their
annual cash compensation and annual restricted stock award. The Plan shall be
effective as of January 1, 2016 (the “Effective Date”).

 

2.            Definitions. The following terms shall have the meanings given in
this section unless a different meaning is clearly implied by the context:

 

(a)        “Cash Compensation” means compensation payable to a director in cash
for serving as a member of Board, but excluding any expense reimbursements.

 

(b)        “Change in Control” shall have the same meaning as defined in the
Equity Plan as in effect on the Effective Date; provided, that, for purposes of
the Plan, in no event will a Change in Control be deemed to have occurred if the
transaction is not also a “change in control event” under Section 409A of the
Code.

 

(c)        “Common Stock” means the common stock of the Company.

 

(d)        “Compensation Committee” means the Compensation Committee of the
Board.

 

(e)        “Deferred Compensation Account” means an account maintained for each
director who makes a deferral election as described in Section 4.

 

(f)        “Deferred Stock Unit” means a Stock Unit that is received by a
participant pursuant to this Plan and provides for the deferred receipt
compensation.

 

(g)        “Director Compensation” means Director Cash Compensation and
Restricted Stock.

 

(h)        “Equity Plan” means the Lindblad Expeditions Holdings, Inc. 2015
Long-Term Incentive Plan, as it may be amended or restated from time to time,
or, to the extent applicable, any future or successor equity compensation plan
of the Company

 

(i)        “Fair Market Value” means “Fair Market Value” as defined in the
Equity Plan.

 

(j)        “Plan” means the Lindblad Expeditions Holdings, Inc. Deferred
Compensation Plan for Non-Employee Directors.

 

(k)        “Plan Year” means a calendar year.

 

(l)        “Plan Administrator” means the Compensation Committee or its
designee.

 

(m)       “Restricted Stock” means “Restricted Stock” as defined in the Equity
Plan and granted to a director for serving as a member of Board.

 

(n)        “Section 409A” means Section 409A of the Internal Revenue Code of
1986, as amended.

 





 

 

(o)        “Separation from Service” means a “separation from service” within
the meaning of Section 409A.

 

(p)        “Stock Unit” means an economic unit equal in value to one share (or
fraction thereof) of Common Stock.

 

3.            Eligibility. All members of the Board who are not employees of the
Company or any subsidiary of the Company shall be eligible to participate in the
Plan.

 

4.            Election to Defer Director Compensation.

 

(a)        Manner and Amount of Deferral Election. A participant may elect to
defer receipt of all or a specified portion of his or her Director Compensation
by giving written notice on an election form provided by the Plan Administrator
specifying the amount of the deferral. A participant’s election to defer is
irrevocable and may not be changed, except as may be provided in the election
form.

 

(b)        Time of Election. Elections to defer the Director Compensation shall
be made at the following times:

 

(i)        A director may elect to defer Director Compensation at such time or
times during the calendar year as permitted by the Plan Administrator. Such
election shall be effective for Cash Compensation earned and Restricted Stock
granted in the following calendar year.

 

(ii)       A nominee for election to director (who is not at the time of
nomination a sitting director and was not previously eligible to participate in
this Plan) may elect to defer Director Compensation no later than 30 days after
the date of the director’s commencement of services as a director. Such deferral
election shall be effective for Cash Compensation earned and Restricted Stock
granted following the later of (A) the date of the director’s commencement of
services as a director, and (B) the date an irrevocable election form is filed
with the Company.

 

(c)        Duration of Deferral Election. A deferral election will only apply to
one Plan Year. A participant must make a new deferral election with respect to
each Plan Year that the participant decides to defer Director Compensation.

 

5.            Deferred Compensation Accounts. The Company shall establish on its
books and records a Deferred Compensation Account for each participant, as
provided below.

 

(a)        Crediting of Cash Compensation. Deferred Cash Compensation shall be
credited to the participant’s Deferred Compensation Account in the form of
Deferred Stock Units on the date the deferred Cash Compensation would otherwise
have been paid. On such date, the Company shall credit to the Deferred
Compensation Account with a number of Deferred Stock Units determined by
dividing (i) the portion of the Cash Compensation that the participant elected
to defer, by (ii) the Fair Market Value of a share of Common Stock on such date,
rounded down to the nearest whole Deferred Stock Unit. No fractional Deferred
Stock Units will be credited to a participant’s account. Unused cash
attributable to a fractional Deferred Stock Unit will be refunded to the
participant in cash as soon as practicable following the original payment date.
A participant will be fully vested in each Deferred Stock Unit that relates to
deferred Cash Compensation.

 

(b)        Crediting of Restricted Stock. Deferred Restricted Stock shall be
credited to the participant’s Deferred Compensation Account in an equal amount
of Deferred Stock Units. The Deferred Stock Units related to such deferred
Restricted Stock shall be subject to the same vesting or other forfeiture
restrictions that would have otherwise applied to such Restricted Stock. In the
event the participant forfeits Deferred Stock Units in accordance with the
foregoing, the participant’s Deferred Compensation Account shall be debited for
the number of Deferred Stock Units forfeited.

 



 2 

 

 

(c)        Dividend Equivalents. Each Deferred Stock Unit credited to a
participant’s Deferred Compensation Account shall carry with it a right to
receive dividend equivalents in respect of the share of Common Stock underlying
such Deferred Stock Unit. Dividend equivalents shall be paid to participants in
cash on the Company’s applicable dividend payment date based on the number of
Deferred Stock Units, whether vested or unvested, held in the director’s
Deferred Compensation Account on the applicable Company record date. The
dividend equivalent right associated with a Deferred Stock Unit shall remain
outstanding until the delivery to the participant of the share of Common Stock
underlying such Deferred Stock Unit.

 

(d)        Adjustment of Deferred Stock Units. If the number of outstanding
shares of Common Stock is increased or decreased or the shares of Common Stock
are changed into or exchanged for a different number or kind of stock or other
securities of the Company on account of any recapitalization, reclassification,
stock split, reverse split, combination of stock, exchange of stock, stock
dividend, or other distribution payable in capital stock, or other increase or
decrease in such stock effected without receipt of consideration by the Company
occurring after the Effective Date, the Plan Administrator will make appropriate
adjustments to (i) the number and kind of shares of Common Stock for which
Deferred Stock Units are outstanding, and (ii) the number of Deferred Stock
Units credited to each participant’s Deferred Compensation Account.

 

6.            Payment of Deferred Compensation.

 

(a)        Distributions. Payment from the Deferred Stock Units shall be made in
one lump sum on the earliest to occur of:

 

(i)        within 90 days following the participant’s Separation From Service;

 

(ii)       immediately prior to, on or within 30 days following a Change in
Control;

 

(iii)      within 90 days following the participant’s Disability;

 

(iv)     the date of an In-Service Distribution (as defined below), if the
participant has made an applicable election to receive an In-Service
Distribution; and

 

(v)      the participant’s death.

 

Notwithstanding anything to the contrary in the Plan, if on the date of the
participant’s Separation from Service, the participant is a “specified employee”
within the meaning of Section 409A, the payment will occur on the later to occur
of (x) the scheduled distribution date and (y) the first day of the seventh
month following the date of the participant’s Separation from Service or, if
earlier, the date of the participant’s death.

 

(b)        Scheduled In-Service Distributions. A participant may elect to
receive payment from the Deferred Stock Units while the participant is still a
member of the Board (an “In-Service Distribution”) in a lump sum within 90 days
following the date that is three (3), four (4), five (5), six (6), seven (7),
eight (8), nine (9) or ten (10) years following the last day of the applicable
Plan Year. Any desired In-Service Distribution must be separately elected for
each Plan Year’s elective deferrals and such elections will be irrevocable,
except as may be provided in the election form.

 



 3 

 

 

(c)        Medium of Payment. Payments from the Deferred Compensation Account
shall be made in whole shares of Common Stock for each whole Deferred Stock
Unit, and in cash for any fractional Deferred Stock Unit; provided, that, the
Company may choose in its discretion to pay the participant cash in lieu of all
or a portion of the shares of Common Stock. Deferred Stock Units issued to and
shares of Common Stock paid to participants under the Plan shall be issued and
paid from the Equity Plan.

 

7.            Unfunded Promise to Pay; No Segregation of Funds or Assets.
Nothing in this Plan shall require the segregation of any assets of the Company
or any type of funding by the Company, it being the intention of the parties
that the Plan be an unfunded arrangement for federal income tax purposes. No
participant shall have any rights to or interest in any specific assets or
shares of Common Stock by reason of the Plan, and any participant’s rights to
enforce payment of the obligations of the Company hereunder shall be those of a
general creditor of the Company.

 

8.            Nonassignability; Beneficiary Designation. The right of a
participant to receive any unpaid portion of the participant’s Deferred
Compensation Account shall not be assigned, transferred, pledged or encumbered
or subjected in any manner to alienation or anticipation. However, in the event
of a participant’s death, the Company will pay the unpaid portion of the
participant’s Deferred Compensation Account to the participant’s designated
beneficiaries. If the participant fails to complete a valid beneficiary
designation, the participant’s beneficiary will be his or her estate.

 

9.            Administration. The Plan will be administered under the
supervision of the Plan Administrator. The Plan Administrator will prescribe
guidelines and forms for the implementation and administration of the Plan,
interpret the terms of the Plan, and make all other substantive decisions
regarding the operation of the Plan. The Plan Administrator’s decisions in its
administration of the Plan are conclusive and binding on all persons.

 

10.          Construction. The Plan is intended to comply with Section 409A and
any regulations and guidance thereunder and shall be interpreted and operated in
accordance with such intent. Notwithstanding anything to the contrary in the
Plan, neither the Company, its affiliates, the Board, nor the Committee will
have any obligation to take any action to prevent the assessment of any excise
tax or penalty on any participant under Section 409A, and neither the Company,
its affiliates, the Board, nor the Committee will have any liability to any
participant for such tax or penalty. The laws of the State of Maryland shall
govern all questions of law arising with respect to the Plan, without regard to
the choice of law principles of any jurisdiction, except where the laws
governing the Plan are preempted by the laws of the United States. The Plan is
intended to be construed so that participation in the Plan will be exempt from
Section 16(b) of the Securities Exchange Act of 1943, as amended, pursuant to
regulations and interpretations issued from time to time by the Securities and
Exchange Commission. If any provision of the Plan is held to be illegal or void,
such illegality or invalidity shall not affect the remaining provisions of the
Plan, but shall be fully severable, and the Plan shall be construed and enforced
as if the illegal or invalid provision had never been inserted. This document
constitutes the entire Plan, and supersedes any prior oral or written agreements
on the subject matter hereof.

 

11.          Claw-back. All awards of Deferred Stock Units under the Plan will
be subject to mandatory repayment by the participant to the Company to the
extent the participant is, or in the future becomes, subject to any Company or
affiliate “claw-back” or recoupment policy that is adopted to comply with the
requirements of any applicable law, rule, regulation or otherwise, or any law,
rule, or regulation that imposes mandatory recoupment, under circumstances set
forth in such law, rule or regulation.

 

12.          Amendment and Termination. The Board may amend, suspend, or
terminate the Plan at any time and for any reason. No amendment, suspension, or
termination will, without the consent of the participant, materially impair
rights or obligations under any Deferred Stock Units previously awarded to the
participant under the Plan, except as provided below. The Board may terminate
the Plan and distribute the Deferred Compensation Accounts to participants in
accordance with and subject to the rules of Treas. Reg. Section
1.409A-3(j)(4)(ix), or successor provisions, and any generally applicable
guidance issued by the Internal Revenue Service permitting such termination and
distribution.

 

 

4



 

 